DETAILED ACTION
This Office action is in response to the original application filed on 07/15/2019.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19 and 20 are rejected under 35 U.S.C. 101 as being unpatentable subject matter.

Regarding claim 19, “A machine-readable storage medium” as recited in the claim (line 1) does not appear to be limited in the specification to exclude transitory forms of signal transmission.  The aforementioned medium can therefore be interpreted to be directed to transitory forms of signal transmission.  Transitory forms of signal transmission are not directed to one of the four statutory categories, i.e. non-statutory and not patentable, as established in In re Nuijten.  Refer to MPEP 2106(I).

claim 20, it is a dependent claim that inherits the statutory basis of claim 19.  Therefore, claim 20 is rejected for the same reasons as set forth in the rejection of claim 19 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0306929 A1, hereinafter “Park”) in view of Rezaei et al. (US 2019/0196022 A1, hereinafter “Rezaei”).

Regarding claim 1, Park discloses:
A system, comprising:
a processor (processor, Park: [0164]); and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations by the processor, comprising (memory, Park: [0164]):
obtaining satellite navigation correction data that is applicable to correct satellite navigation data (receiving GPS correction data, Park: [0112], [0114]);
assigning first respective portions of the satellite navigation correction data to defined geographical regions to facilitate respective point-to-multipoint wireless broadcasts, within the defined geographical regions, of the first respective portions of the satellite navigation correction data to determining GPS correction data to be broadcasted to target region, Park: [0112], [0114], [0120]); and
distributing, via respective signaling planes, broadcast requests comprising the first respective portions of the satellite navigation correction data to respective wireless access point devices to facilitate the respective point-to-multipoint wireless broadcasts, via the respective wireless access point devices within the defined geographical regions, of the broadcasting GPS correction data to target region via broadcasting centers, Park: [0112], [0122]).
Park does not explicitly disclose:
wherein the first respective portions of the satellite navigation correction data facilitate correction of second respective portions of the satellite navigation data that have been received by the respective vehicles. 
However, in the same field of endeavor, Rezaei teaches:
wherein the first respective portions of the satellite navigation correction data facilitate correction of second respective portions of the satellite navigation data that have been received by the respective vehicles (broadcasting first set of D-GNSS correction data to vehicles within transmitter range, Rezaei: [0057], [0060]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Park in view of Rezaei in order to further modify the system for broadcasting GPS correction data to user devices within target region via broadcasting centers from the teachings of Park with the system for broadcasting correction data to vehicles within target region from the teachings of Rezaei.
One of ordinary skill in the art would have been motivated because it would have increased accuracy of position determination (Rezaei: [0002]).

Regarding claim 2, Park in view of Rezaei teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Park in view of Rezaei further discloses:
wherein the obtaining comprises: in response to sending respective satellite navigation correction data requests to a satellite navigation correction data service device, receiving the satellite navigation correction data from the satellite navigation correction data service device (receiving requested GPS correction data from GPS correction data service server, Park: [0148]).

Regarding claim 3, Park in view of Rezaei teaches all the claimed limitations as set forth in the rejection of claim 2 above.
Park in view of Rezaei further discloses:
wherein the receiving comprises: based on a defined sampling period, periodically receiving the satellite navigation correction data from the satellite navigation correction data service device (receiving GPS correction data at predetermined time period from GPS correction data service server, Park: [0127]).

Regarding claim 4, Park in view of Rezaei teaches all the claimed limitations as set forth in the rejection of claim 3 above.
Park in view of Rezaei further discloses:
wherein the distributing comprises: based on a defined transmission period, periodically sending, via the respective signaling planes, the broadcast requests directed to the respective wireless access point devices (broadcasting GPS correction data at predetermined time period, Park: [0127]).

claim 5, Park in view of Rezaei teaches all the claimed limitations as set forth in the rejection of claim 4 above.
Park in view of Rezaei further discloses:
wherein the periodically sending comprises: periodically sending, via the respective signaling planes using respective system information block type 12 messages, the broadcast requests directed to the respective wireless access point devices (transmitting GPS correction data using SIB messages, Park: [0112], [0114]).

Regarding claim 6, Park in view of Rezaei teaches all the claimed limitations as set forth in the rejection of claim 4 above.
Park in view of Rezaei further discloses:
wherein the periodically sending comprises: at least one of compressing, encoding, or encrypting the first respective portions of the satellite navigation correction data to obtain processed data (encoding GPS correction data, Park: [0113], [0114]); and
periodically sending, via the respective signaling planes, the processed data directed to the respective wireless access point devices (transmitting encoded GPS correction data, Park: [0113], [0114]).

Regarding claim 7, Park in view of Rezaei teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Park in view of Rezaei further discloses:
wherein the distributing comprises: distributing the broadcast requests to the respective wireless access point devices via at least one of a mobility management entity broadcasting GPS correction data via MME, Park: [0110]).

Regarding claim 8, Park in view of Rezaei teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Park in view of Rezaei further discloses:
wherein a broadcast request of the broadcast requests comprises a cell broadcast message comprising information representing a defined geographical region of the defined geographical regions and a portion of the first respective portions of the satellite navigation correction data of the respective portions of the satellite navigation correction data that has been assigned to the defined geographical region to facilitate a point-to-multipoint wireless broadcast of the respective point-to-multipoint wireless broadcasts of the portion of the first respective portions of the satellite navigation correction data to a vehicle of the respective vehicles that has been determined to be located within the defined geographical region (broadcasting GPS correction data to target region, Park: [0112], [0122]).

Regarding claim 9, Park in view of Rezaei teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Park in view of Rezaei further discloses:
in response to determining that a request to access a fee-based satellite navigation correction data broadcast service has been received from a vehicle of the respective receiving request for GPS correction data and performing authentication, Park: [0148], [0149]).

Regarding claim 10, Park in view of Rezaei teaches all the claimed limitations as set forth in the rejection of claim 9 above.
Park in view of Rezaei further discloses:
in response to the vehicle being determined to be associated with the active subscription to the fee-based satellite navigation correction data broadcast service (in response to successful authentication, providing GPS correction data service, Park: [0149]),
selecting a defined geographical region of the defined geographical regions comprising a location of the vehicle (determining target region based on region of user device, Park: [0099]), and
determining a portion of the first respective portions of the satellite navigation correction data of the respective portions of the satellite navigation correction data that has been assigned to the defined geographical region (determining GPS correction data to be broadcasted to target region, Park: [0112], [0114], [0120]); and
sending, via a signaling plane of the respective signaling planes, a broadcast request of the broadcast requests comprising the defined geographical region and the portion of the first respective portions of the satellite navigation correction data that has been assigned to the defined geographical region to a cell broadcast center device to facilitate a point-to-multipoint wireless broadcast of the respective point-to-multipoint wireless broadcasts, within the defined geographical region, of the portion of the first respective portions of broadcasting GPS correction data to target region via broadcasting centers, Park: [0112], [0122]).

Regarding claim 11, Park in view of Rezaei teaches all the claimed limitations as set forth in the rejection of claim 10 above.
Park in view of Rezaei further discloses:
wherein the selecting the defined geographical region comprises: selecting the defined geographical region via a mobility management entity corresponding to a long-term evolution network or a core access and mobility management function corresponding to a fifth generation network (determining target region based on region of user device via MME, Park: [0099], [0110]).

Regarding claim 12, Park in view of Rezaei teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Park in view of Rezaei further discloses:
in response to a request to access a fee-based satellite navigation correction data broadcast service within a defined geographical region of the defined geographical regions being determined not to have been received from a vehicle of a group of vehicles that has been authorized to access the fee-based satellite navigation correction data broadcast service, disabling, within the defined geographical region, point-to-multipoint wireless broadcasts of the respective point-to-multipoint wireless broadcasts (in response to failed authentication, rejecting to provide GPS correction data service, Park: [0150]).

claim 13, Park in view of Rezaei teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Park in view of Rezaei further discloses:
defining a defined geographical region of the defined geographical regions based on a boundary of a group of boundaries, the group of boundaries comprising a city boundary, a county boundary, a state boundary, a defined polygon, or a federal information processing standard code boundary (defining predetermined region, Park: [0063]).

Regarding claim 14, Park discloses:
A method, comprising:
determining, by a system comprising a processor, defined geographical regions representing distinct wireless broadcast areas (defining predetermined region, Park: [0063]);
in response to receiving satellite navigation correction data, assigning, by the system, respective portions of the satellite navigation correction data to the defined geographical regions to facilitate respective point-to-multipoint wireless broadcasts, from the defined geographical regions, of the respective portions of the satellite navigation correction data to receiving GPS correction data and determining GPS correction data to be broadcasted to target region, Park: [0112], [0114], [0120]); and
broadcasting, by the system via the respective point-to-multipoint wireless broadcasts, the respective portions of the satellite navigation correction data to broadcasting GPS correction data to target region via broadcasting centers, Park: [0112], [0122]).
Park does not explicitly disclose:
using the respective portions of the satellite navigation correction data, of satellite navigation data that has been received by the respective vehicles. 
However, in the same field of endeavor, Rezaei teaches:
using the respective portions of the satellite navigation correction data, of satellite navigation data that has been received by the respective vehicles (broadcasting first set of D-GNSS correction data to vehicles within transmitter range, Rezaei: [0057], [0060]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Park in view of Rezaei in order to further modify the system for broadcasting GPS correction data to user devices within target region via broadcasting centers from the teachings of Park with the system for broadcasting correction data to vehicles within target region from the teachings of Rezaei.
One of ordinary skill in the art would have been motivated because it would have increased accuracy of position determination (Rezaei: [0002]).

Regarding claim 15, Park in view of Rezaei teaches all the claimed limitations as set forth in the rejection of claim 14 above.
Park in view of Rezaei further discloses:
wherein the broadcasting comprises: distributing, by the system via respective control channels, broadcast requests comprising the respective portions of the satellite navigation broadcasting GPS correction data to target region via broadcasting centers, Park: [0112], [0122]).

Regarding claim 16, Park in view of Rezaei teaches all the claimed limitations as set forth in the rejection of claim 15 above.
Park in view of Rezaei further discloses:
wherein the distributing comprises: distributing system information block messages comprising the respective portions of the satellite navigation correction data to at least one of a mobility management entity corresponding to a long-term evolution network, or a core access and mobility management function corresponding to a fifth generation network (broadcasting GPS correction data via MME using SIB messages, Park: [0110], [0112], [0114]).

Regarding claim 17, Park in view of Rezaei teaches all the claimed limitations as set forth in the rejection of claim 14 above.
Park in view of Rezaei further discloses:
in response to receiving, from a vehicle of the respective vehicles, a request to access a fee-based satellite navigation correction data broadcast service corresponding to the respective point-to-multipoint wireless broadcasts, determining whether the vehicle is authorized to access the fee-based satellite navigation correction data broadcast service receiving request for GPS correction data and performing authentication, Park: [0148], [0149]).

Regarding claim 18, Park in view of Rezaei teaches all the claimed limitations as set forth in the rejection of claim 17 above.
Park in view of Rezaei further discloses:
in response to the vehicle being determined to be authorized to access the fee-based satellite navigation correction data broadcast service (in response to successful authentication, providing GPS correction data service, Park: [0149]),
selecting a defined geographical region of the defined geographical regions comprising a location of the vehicle (determining target region based on region of user device, Park: [0099]),
obtaining a regional portion of the respective portions of the satellite navigation correction data that has been assigned to the defined geographical region (determining GPS correction data to be broadcasted to target region, Park: [0112], [0114], [0120]), and
sending, via a control channel, a broadcast request of the broadcast requests comprising information representing the defined geographical region and the regional portion of the respective portions of the satellite navigation correction data to a cell broadcast center device of the system, wherein the broadcasting comprises broadcasting, from the defined geographical region via a point-to-multipoint wireless broadcast of the respective point-to-multipoint wireless broadcasts, the regional portion of the respective portions of the satellite navigation correction data to the vehicle to facilitate a correction of the broadcasting GPS correction data to target region via broadcasting centers, Park: [0112], [0122]).

Regarding claim 19, Park discloses:
A machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising:
obtaining satellite navigation correction data usable to facilitate a correction of satellite navigation data of a satellite navigation (receiving GPS correction data, Park: [0112], [0114]);
assigning respective portions of the satellite navigation correction data to defined geographical areas to facilitate broadcasts of the respective portions of the satellite navigation correction data from the defined geographical areas to determining GPS correction data to be broadcasted to target region, Park: [0112], [0114], [0120]); and
in response to receiving a satellite navigation correction data broadcast request from in response to successful authentication of requesting user device, providing GPS correction data service, Park: [0149]),
selecting a defined geographical area of the defined geographical areas that comprises a location of determining target region based on region of user device, Park: [0099]
sending, via a signaling channel, a system information block message comprising information representing the defined geographical area and a first portion of the respective portions of the satellite navigation correction data that has been assigned to the defined geographical area to a cell broadcast center device, wherein the cell broadcast center device is to further send the system information block message to a wireless access point device that is located within the defined geographical area, wherein the wireless access point device is to further transmit a point-to-multipoint broadcast comprising the system information block message to broadcasting GPS correction data to target region via broadcasting centers using SIB messages, Park: [0112], [0114], [0122]).
Park does not explicitly disclose:
wherein the wireless access point device is to further transmit a point-to-multipoint broadcast to facilitate the correction based on the first portion of the respective portions of the satellite navigation correction data, of a second portion of the satellite navigation data that has been received by the vehicle. 
However, in the same field of endeavor, Rezaei teaches:
wherein the wireless access point device is to further transmit a point-to-multipoint broadcast to facilitate the correction based on the first portion of the respective portions of the satellite navigation correction data, of a second portion of the satellite navigation data that has been received by the vehicle (broadcasting first set of D-GNSS correction data to vehicles within transmitter range, Rezaei: [0057], [0060]).

One of ordinary skill in the art would have been motivated because it would have increased accuracy of position determination (Rezaei: [0002]).

Regarding claim 20, Park in view of Rezaei teaches all the claimed limitations as set forth in the rejection of claim 19 above.
Park in view of Rezaei further discloses:
in response to a request to access a fee-based satellite navigation correction data broadcast service within the defined geographical area being determined not to have been received from the vehicle that has been authorized to access the fee-based satellite navigation correction data broadcast service, disabling at least some of the broadcasts within the defined geographical area (in response to failed authentication, rejecting to provide GPS correction data service, Park: [0150]).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Cardoso de Moura et al. (US 9596570 B1: Using Anchors to Correct GPS Data in a Network of Moving Things) and Oesterling (US 2004/0203850 A1: Method of Mobile Vehicle Location Determination).
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446